Citation Nr: 0123463	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  95-07 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for spondylolysis with 
spondylolisthesis at L5 with L5-S1 radiculopathy, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, W.Y.



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1969 to September 
1971.  During this period, he was absent without leave (AWOL) 
from December 5 to 25, 1969; from February 8 to 14, 1971; 
from March 14 to 18, 1971; on April 12, 1971; from May 3 to 
23, 1971; and from July 1 to 5, 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  In 
December 1999, the Board determined that the appellant had 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for an 
acquired psychiatric disorder, and remanded the claims herein 
at issue for additional evidentiary development.  

In January 1999, a hearing was held by means of a video 
conference before the undersigned, the Member of the Board 
designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2001).  
A transcript of that hearing is associated with the claims 
file.  


FINDINGS OF FACT

1.  Sufficient evidence to decide the claims has been 
obtained by the RO.  

2.  The appellant served in Vietnam and did not engage in 
combat with the enemy.  

3.  The appellant does not have verified stressors, and PTSD 
may not be associated with his Vietnam service.  

4.  The service-connected lumbar spine disability is 
manifested by no more than moderate limitation of lumbar 
spine motion, without additional functional loss due to pain 
on motion.

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2000).  

2.  The criteria for an evaluation in excess of 20 percent 
for spondylolysis with spondylolisthesis at L5 with L5-S1 
radiculopathy are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5285 to 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service personnel records indicated that the appellant 
served in Vietnam from February 15 to December 16, 1970, 
where he was assigned to Company B and the Headquarters 
Company of the 19th Engineer Battalion (Combat).  His 
military occupational specialty was Pioneer/Combat Engineer.  
He also served with Company B of the 51st Engineer Battalion 
from January to May 1971 at Fort Campbell, Kentucky.  His 
service personnel records also indicated that he participated 
in the Vietnam Winter-Spring campaign, although a date is not 
specified; it is presumed that this campaign occurred during 
his service in Vietnam in 1970.  He received the National 
Defense Service Medal, the Vietnam Service Medal, the 
Republic of Vietnam Campaign Medal, an Expert M14 Rifle 
Badge, a Marksman M16 Badge, and two overseas service stars.  

The service entrance examination in June 1969 showed normal 
spine and psychiatric clinical evaluations.  Service clinical 
records in October and November 1969 showed chronic low back 
pain and recurrent lumbar strain, with a history of a motor 
vehicle accident 10 months previously and low back pain 
since.  The impression in November 1969 was spondylolisthesis 
of L5-S1.  The back pain continued into January 1970.  An 
April 1970 service clinical record noted the appellant's 
complaints of trouble concentrating.  March 1971 service 
clinical records noted that the appellant complained of 
personal problems.  A service psychiatrist indicated that the 
appellant had no psychiatric illness, although his lifestyle 
was aggressive, physically abusive, impulsive, and anti-
social.  The psychiatrist noted that the appellant was trying 
to use psychiatric channels to justify his most recent anti-
social behavior and thus avoid punishment for being AWOL.  
Service clinical records in March and June 1971 also showed 
that the appellant continued to complain of back pain.  A 
mental status evaluation in July 1971 described the appellant 
as passive aggressive, fully alert and oriented, with a level 
mood, clear thought processes and content, and good memory.  
The separation examination in July 1971 showed a normal 
psychiatric clinical evaluation and a diagnosis of 
spondylolisthesis and spondylosis of L3, and complaints of 
trouble sleeping, depression or excessive worry, and nervous 
trouble of any sort.  

VA general medical examination in July 1974 indicated that 
the appellant complained of low back pain and psychiatric 
symptoms.  The examiner diagnosed symptomatic spondylolysis 
of L5 with Grade I spondylolisthesis of L5-S1 interspace.  
The general medical examiner's impressions included adult 
situational reaction versus possible schizophrenic behavior 
with paranoid ideation.  He scheduled the appellant twice for 
psychiatric consultation.  The appellant stated he was unable 
to report for the initial consultation and failed to report 
for a rescheduled consultation.  

In a November 1974 rating decision, the RO granted service 
connection for spondylolysis with spondylolisthesis of L5 and 
assigned a 10 percent evaluation.  

In an April 1977 rating decision, following a VA examination 
in March 1977, the RO increased the evaluation assigned to 
the lumbar spine disability to 20 percent.  

VA psychiatric clinical records in March 1981 showed that the 
appellant was depressed secondary to his lumbar spine 
disability, financial situation, and inability to obtain 
employment.  The diagnosis was adjustment disorder with 
depressed mood.  As history, it was noted that in 1974 he had 
received psychiatric treatment, including anti-depressive 
medications, and that he had been depressed in service due to 
his lumbar spine disability.  

In a September 1982 decision, the Board denied the 
appellant's appeal seeking an evaluation in excess of 20 
percent for the lumbar spine disability.  

VA clinical records from January 1982 to February 1984 showed 
that the appellant regularly attended therapy sessions of a 
Vietnam veteran's group.  During this period, VA clinical 
records in August 1982 revealed complaints of depression and 
a diagnosis of generalized anxiety disorder and VA clinical 
records in January 1983 included an impression of 
anxiety/tension syndrome.  

In an October 1982 private medical examination report, it was 
noted that the appellant stated he had not worked in three 
years due to depression and low back pain.  The physician 
noted that during the interview he detected no evidence of 
mental impairment.  The impression was depression, etiology 
obscure, and mechanical low back pain.  

In an April 1983 letter, a private psychologist wrote that 
the appellant complained of depression intermittently since 
1975 and stated that he had attempted suicide on several 
occasions, including during service.  The impression was 
borderline intelligence and major depression.  

In a May 1983 report, a private psychiatrist indicated that 
the appellant had a long history of depression and attempted 
suicide.  He had no psychiatric hospitalizations, but did go 
for VA outpatient care and was prescribed medications.  The 
diagnoses included dysthymic disorder.  

In a February 1984 statement, the appellant maintained that 
his service-connected lumbar spine disability was responsible 
for his psychiatric condition, depression, and emotional 
problems.  

In a May 1985 decision, the Board denied the appellant's 
claims seeking service connection for an acquired psychiatric 
disorder and an evaluation in excess of 20 percent for the 
lumbar spine disability.  The Board determined that the 
claimed psychiatric disorder was not directly related to 
service and was not secondarily related to his service-
connected lumbar spine disability.  

In an October 1986 statement, received in January 2000 from 
SSA, the appellant's spouse indicated that the appellant did 
little around the house except taking out the garbage and 
going to the grocery store.  He had satisfactory grooming 
habits and spent most of each day complaining about his 
physical ailments, listening to tapes, or reading the Bible.  
In an October 1986 statement, also received in January 2000 
from SSA, the appellant stated that VA psychiatrists had 
informed him that he had PTSD, that he spent most of each day 
in his home with six other family members, and that he had 
interpersonal problems within this environment.  

In a May 1989 private psychiatric evaluation, a private 
psychiatrist reported no major mental illness, but indicated 
that part of the psychiatric symptomatology might represent a 
mixed personality disorder, with elements of avoidant 
personality, dependent personality, and some histrionic 
elements.  

VA neuropsychiatric examination in August 1990 indicated that 
the appellant was not undergoing outpatient psychiatric 
treatment.  Following evaluation, the diagnoses included 
paranoid personality disorder, somatoform pain disorder, and 
psychological factors affecting the physical condition.  It 
was noted that the appellant stated he was a combat engineer 
in service, a demolition expert, and an electrician.  He 
claimed to have participated in many firefights, but was 
never wounded and did not receive a Purple Heart Medal.  

In a November 1990 rating decision, the RO denied the 
appellant's claim for an evaluation in excess of 20 percent 
for the lumbar spine disability, based on the results of an 
August 1990 VA orthopedic examination showing chronic low 
back pain.  

In a May 1991 decision, the Board denied the appellant's 
appeal seeking an evaluation in excess of 20 percent for the 
lumbar spine disability.  

VA clinical records in January 1993 showed that the appellant 
complained of depression and low back pain with movement.  

VA clinical records in March 1993 indicated that the 
appellant had no pain on straight leg raise.  The assessment 
was chronic low back pain.  

A June 1993 VA clinical record noted that low back 
symptomatology interfered with his employment as an 
automobile mechanic; the appellant asked for retraining for 
another job that would not be interfered with by his 
disability.  

In July 1993 and January 1994 statements, the appellant 
reported that he experienced several stressful incidents in 
service allegedly leading to PTSD.  In one incident, while 
driving a truck on morning patrol he claimed to have heard a 
fire fight about one mile away.  He stated that he drove the 
truck away from the action to find a place to turn around, 
then headed for the scene of action.  He related that he both 
arrived after the firefight had ended and that he was engaged 
in the firefight for about one hour.  He claimed that one 
man, named "[redacted]" who was from the northern part of the 
United States, was killed by a rocket, and that others in the 
company blamed him for this death because he had not arrived 
quickly with the truck.  In another incident, he claimed to 
have been a machine gunner in a convoy.  In a mountain 
village, he noticed dead "kids" laid out and was told that 
Viet Cong had killed them because he had befriended them.  He 
stated that his platoon sergeant, "[redacted]", told him he 
might as well have pulled the trigger himself because he gave 
milk and sea rations to these children.  He also described 
the death of a friend named "[redacted]" from the northern part 
of the United States, rumors of the deaths of two previous 
company commanders and a sergeant by their own men, being 
informed that in a fire fight he had killed Viet Cong with a 
machine gun, and sometimes hearing bullets move by his ears.  
He further described several firefights and patrols to 
recover bodies and seeing dead enemy bodies.  

An August to September 1993 VA hospitalization report 
indicated diagnoses of PTSD and major depression.  It was 
noted that he had been on no recent outpatient medication.  
During the hospitalization, he was prescribed psychiatric 
medications, which gradually improved his mood, and 
psychological test results were congruent with PTSD.  He was 
prescribed a lumbosacral corset and instructed in a home 
therapy program.  There was no discussion of the stressful 
events supporting the diagnosis of PTSD.  

In a November 1993 statement, a VA physician stated that the 
appellant had been discharged from the PTSD program and that 
he was unemployable due to PTSD and his lumbar spine 
disability.  

A November 1993 VA hospitalization report showed diagnoses of 
PTSD, depression, and alcohol abuse.  It was noted that the 
appellant complained of increased psychiatric symptomatology 
since September 1993.  Psychiatric medications were 
prescribed, which improved his depression. 

November 1993 VA clinical records indicated that the 
appellant had lumbar osteoarthritis and that he was 
restricted from lifting and should limit his distance 
walking.  

A December 1993 VA hospitalization report indicated a recent 
anxiety attack and diagnoses of PTSD, depression, alcohol 
abuse, and history of Valium addiction.  Psychiatric 
medications were again prescribed to improve his mood.  

VA psychiatric examination in December 1993 indicated as 
history that the appellant was trained for the combat 
infantry and in Vietnam drove trucks on convoys and was a 
machine gunner.  He reported the following stressful events: 
seeing the dead bodies of Vietnamese children he had 
befriended who were killed by Viet Cong; accompanying a gun 
truck in a convoy that was attacked; being nearly killed by 
enemy sniper fire that nicked his ear, and driving the first 
truck in a four-truck convoy when another truck was attacked, 
resulting in the death of a friend.  He further noted that he 
was almost killed in enemy attacks, that bullets went through 
the cab of his truck and just missed him, and that he was 
electrocuted when the electrical current to a circuit he was 
working on was turned on.  The diagnosis was PTSD.  

A January 1994 private emergency room record indicated that 
the appellant, with a history of PTSD, had an allergic 
reaction to sinus medication.  

A March to April 1994 VA hospitalization report noted 
diagnoses of PTSD and alcohol dependency.  It was noted that 
the appellant was admitted because of exacerbation of PTSD 
symptoms.  He also complained of low back pain.  
Psychological testing revealed depression.  

A July 1994 private emergency room record indicated that the 
appellant was involved in a motor vehicle accident.  He had 
multiple contusions and abrasions; examination revealed no 
deformity.  

A July 1994 private x-ray report revealed probable 
spondylolysis pars interarticularis of L5 with early 
concurrent spondylolisthesis.  

In a July 1994 rating decision, the RO denied the appellant's 
claims of service connection for PTSD and for an evaluation 
in excess of 20 percent for the lumbar spine disability.  

An August to September 1994 VA hospitalization report 
indicated that the appellant was a combat veteran and had 
become increasingly despondent over severe PTSD symptoms.  He 
attended individual and group therapy sessions.  At the end 
of the hospitalization, he continued to experience depression 
and irritability.  The diagnoses included PTSD and 
depression.  

A September 1994 VA hospitalization report showed that the 
appellant was preoccupied with intrusive thoughts and 
memories related to combat experiences.  He was treated with 
medications and individual and group therapy, which improved 
his symptoms and he was discharged for treatment on an 
outpatient basis.  The diagnoses included PTSD and alcohol 
abuse.  

VA clinical records from September 1994 to December 1998 
revealed that the appellant consistently reported for 
approximately monthly group and individual therapy sessions.  
He was prescribed medications to control his symptomatology.  

VA psychiatric examination in January 1995 indicated that the 
appellant related two stressful events: giving rations to 
five or six Vietnamese children, who were later killed by the 
Viet Cong; and being blamed for the death of another service 
member because he was not in place with his weapon.  The 
diagnoses were dysthymic disorder and alcohol addiction.  

A March to May 1995 VA hospitalization report indicated that 
the appellant's current psychiatric problems arose after a 
July 1994 motor vehicle accident.  Evaluation showed him to 
be an angry and bitter person with serious personality 
difficulties and an explosive tendency.  He underwent 
individual and family counseling and at the time of discharge 
had completed the program and was not psychotic.  The 
diagnoses included PTSD, major depression, and alcohol abuse.  
It was also noted that he underwent physical therapy for his 
lumbar spine disability.  

A May 1995 VA clinical record noted that the appellant's 
physical activity was restricted by the lumbar spine 
disability.  

VA clinical records in June 1995 indicated that the appellant 
was involved in a motor vehicle accident in July 1994, with 
compression fractures.  It was noted that a recent magnetic 
resonance image (MRI) of the lumbar spine showed fractures.  

A July 1995 VA hospitalization report showed that he had gone 
off his prescribed medications, with resulting increases in 
his psychiatric symptomatology.  Medications were again 
prescribed and he was discharged with diagnoses of PTSD and 
alcohol abuse.  

A March to May 1996 VA hospitalization report indicated that 
he had increased psychiatric symptoms on learning of a 
granddaughter's molestation.  Medications were prescribed and 
he was enrolled in group and individual therapy.  The 
diagnoses included PTSD and alcohol abuse.  

An August 1996 VA bone scan was normal.  

A September 1996 VA hospitalization report showed that the 
appellant had increased symptomatology due to his son's 
trouble in school, his granddaughter's molestation, and his 
recent divorce.  He had not been taking psychotropic 
medications, due to chest pains.  He was unable to see the 
physician of his choice, and so left the hospital against 
medical advice.  The diagnoses included PTSD and alcohol 
abuse.  

VA clinical records in May 1997 showed chronic low back pain, 
probably secondary to degenerative joint disease, with slight 
tenderness and no spasm.  It was noted that he was not a 
surgical candidate.  

A VA MRI report in July 1997 showed a mild bulge at L4-L5 and 
Grade I spondylolisthesis L5-S1.  The report also indicated 
that a May 1996 electromyogram and nerve conduction study 
(EMG/NCS) revealed no abnormal findings.  Range of motion 
measurements showed flexion to 10 inches from the floor, 
extension of 10 degrees, right lateral flexion of 10 degrees, 
and left lateral flexion of 15 degrees.  

VA clinical records in August 1997 indicated that the 
appellant complained of sharp back pain that was shooting, 
aching, burning, dull, and throbbing in nature.  He was 
instructed in proper body mechanics and posture and in lumbar 
range of motion strengthening exercises.  He also complained 
of bilateral leg pain.  

VA clinical records in September 1997 indicated that the 
appellant had back pain radiating down his legs.  

VA clinical records in November 1997 noted increasing and 
persistent low back pain, secondary to degenerative joint 
disease.  A VA computerized tomography (CT) scan of the 
lumbar spine in November 1997 revealed bilateral L5 
spondylolysis with Grade I spondylolisthesis, no canal or 
foraminal stenosis, no focal disc herniation, and mild 
anterior height loss at the L1 vertebral body with marginal 
osteophyte formation.  

VA clinical records in January and February 1998 showed 
chronic low back pain.  

A February 1998 statement from a VA psychiatrist indicated 
that the appellant had continuing PTSD symptoms related to 
his combat experiences in Vietnam.  The psychiatrist noted 
that the appellant has reduced his use of psychiatric 
medications because those medications caused chest pain and 
interfered with his sex life.  

VA orthopedic examination in March 1998, along with the 
examination worksheet received in July 2000 and an August 
2000 examiner's addendum, indicated that the appellant 
complained of back pain since his in-service injury, 
weakness, stiffness, fatigability, and lack of endurance.  He 
used several pain medications.  He stated he had periods of 
flare up, which were alleviated by going to bed.  These 
flare-ups resulted in an additional 15 percent functional 
impairment based on the complaints and not on functional 
impairment demonstrated during the examination.  He did not 
use an assistive device, but was prescribed medications.  
Examination revealed flexion to the right of 24 degrees, 
flexion to the left of 26 degrees, backward extension of 24 
degrees, and forward flexion of 64 degrees.  The examiner 
indicated that the appellant's spine motion stopped when pain 
began and that it was not possible to state to what extent 
the range of motion or spinal function was additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use or during flare ups.  The examiner 
noted that the appellant moaned with any type of motion, 
walked with an exaggerated limp and grunt, and got in and out 
a chair with ease.  There were no postural abnormalities or 
fixed deformities.  The musculature of the back was good and 
no neurologic abnormalities were detected.  The diagnosis was 
degenerative joint disease, lumbosacral spine, with loss of 
function due to pain.  

A VA x-ray in March 1998 showed an old compression fracture 
of the L1 vertebral body and anterior displacement of L5 
vertebral body over S1 representing spondylolisthesis.  

VA clinical records in April, May, July, August, and 
September 1998 indicated that the appellant had chronic low 
back pain and degenerative joint disease of the lumbar spine, 
which was stable on current treatment medications.  

VA hospital records in October and November 1998 revealed 
that the appellant reported for a six-week intensive PTSD 
program.  Medications were reviewed and adjusted and the 
appellant attended group and individual therapy sessions.  
The diagnoses included PTSD with associated panic disorder 
and major depression and history of self-medication of 
emotional distress with alcohol.  VA clinical records 
prepared during this hospitalization indicated that, while 
the appellant was not involved in actual combat, he 
experienced guilt due to the deaths of Vietnamese children he 
had befriended who were killed by Viet Cong.  

VA x-ray report in October 1998 noted moderate compression of 
the superior end plate of L1 with some osteophyte formation 
compatible with chronic process.  There appeared to be 
bilateral pars defects at L5 and mild spondylolisthesis of L5 
on S1.  

The appellant testified at a hearing before the undersigned 
in January 1999 that during his service he operated machine 
guns and drove a "war wagon" that had mounted machine guns.  
He noted that his military occupational specialty indicated 
he was a combat engineer, but asserted that most of his 
duties involved being a machine gunner.  He recalled six 
different alleged in-service stressors: (1) manning a machine 
gun in a fire fight and learning that he had likely killed 
several enemy personnel; (2) driving a truck when he heard a 
fire fight and being blamed for the death of a soldier 
because he had not gotten to the scene of action quickly; 
(3) seeing dead bodies of Vietnamese children he had 
befriended with rations; (4) learning of U.S. personnel booby 
trapping the bunks of officers; (5) seeing the bodies of 
pregnant Vietnamese women who had been killed by Viet Cong; 
and (6) having a bullet burn his ear during a fire fight.  He 
stated that he sought treatment in service, but was told by a 
psychiatrist that he would have to seek treatment after his 
separation from service from a civilian psychiatrist.  With 
respect to his back disability, he complained of constant 
back pain; inability to bend, sit, stand, walk, or climb 
stairs or hills for prolonged periods; and an ability to 
stoop, kneel, and squat only if holding onto something.  He 
also indicated that he recently had flare-ups of his back 
pain that required visits to emergency rooms.  The 
appellant's spouse testified that the appellant could not 
sleep at night and did little to maintain their home due to 
the back pain, and that he had nightmares and talked in his 
sleep.  The appellant's long-time friend, W.Y., testified 
that the appellant had to rest after walking or standing, 
that he shook at times, that he had poor motivation and 
communication skills.  

VA clinical records in February 1999 indicated that the 
appellant had PTSD since his return from service.  It was 
also noted that he had chronic spine pain, which further 
impaired his ability to cope with his PTSD symptoms.  Further 
VA clinical records through August 1999 indicated continuing 
treatment of PTSD.  

VA clinical records in June 1999 revealed that the appellant 
complained of severe pain in his back, for which pain 
medications were ineffective.  He stated that he experienced 
most pain at rest.  

VA clinical records in July 1999 showed that the appellant 
complained of back pain when he slouched his back; when he 
straightened, the pain disappeared.  The back was tender in 
the upper lumbar area, with negative straight leg raise, fine 
sensation, fine toe and heel walk, 80 degrees forward 
bending, and a fair squat.  It was noted that he was 
overweight.  The impression was chronic low back pain with an 
x-ray study showing degenerative joint disease.  

VA clinical records in August 1999 indicated that the 
appellant was instructed in a home exercise program and had 
viewed a back care film multiple times.  

VA clinical records in November 1999 showed that the 
appellant had diagnoses of PTSD and chronic back pain.  It 
was noted that he had requested a back brace, but a physician 
did not recommend such a brace.  A new pain medication was 
prescribed for the back pain, with some results.  

In January 2000, the RO received records from SSA, which 
included several pieces of medical literature, which 
described some of the medication used in management of the 
anxiety disorder, depression, and musculoskeletal pain, and 
which indicated that:  

? the chief complaint of spondylolisthesis was backache 
accompanied by referred pain to the sacroiliac joints, 
possibly radiating into the lower extremities, with 
other complaints including stiffness, frequent muscle 
spasm, and discomfort lifting or bending;

? symptoms of spondylolisthesis included limited forward 
flexion of the lumbar spine, tenderness, backache, leg 
pain, and referred symptoms such as vague aching in the 
legs associated with tingling and numbness and a 
heaviness felt in the legs after standing or walking;  

? spondylosis consisted of a bony defect of the lower 
lumbar area, whereas with spondylolisthesis the 
vertebral body, pedicle, or superior anterior facet 
move anteriorly, leaving the posterior elements behind.  

II.  Legal Analysis

A.  Duties to Notify and Assist

Before proceeding to an analysis of the claims herein at 
issue, the Board must ensure that VA has satisfied its duties 
of notification and assistance.  Recent legislation, the 
Veterans Claims Assistance Act of 2000 (VCAA), revised these 
obligations in a manner more favorable to a claimant.  Under 
these requirements, VA must: provide the claimant with 
application forms and notify him of an incomplete 
application; provide the claimant with notice of required 
information and evidence necessary to substantiate the claim; 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim; make every 
reasonable effort to obtain relevant records (including 
private, VA, and other Federal agency records) that are 
adequately identified; and provide a medical examination or 
opinion when necessary to make a decision on the claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); see 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b) and (c)(1), (2), and (3)).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

With respect to the claim of service connection for PTSD, 
after the appellant filed a completed application, the RO 
sent to him a January 1994 letter describing the type of 
evidence required to support his PTSD claim.  In December 
1999, the Board remanded the claim and directed the RO to 
attempt to obtain any records relevant to a SSA determination 
favorable to the appellant and any private clinical records 
from Gadsden Regional Hospital and River View Hospital, and 
to inform the appellant to submit a comprehensive statement 
of his alleged in-service stressors.  The RO requested 
records from SSA by letter dated in December 1999, and 
received records in January 2000.  The RO sent letters to 
Gadsden Regional Hospital and River View Hospital in February 
2000, and received records from Gadsden Regional Hospital in 
March 2000; no records were received from River View 
Hospital, nor is there any indication in the record that the 
letter was returned as undeliverable.  The RO asked the 
appellant to submit a comprehensive stressor statement by 
letters dated in December 1999 and February 2000, and 
received his January 2000 statement indicating that he would 
provide any further information needed and forwarding copies 
of his earlier stressor statements.  If the appellant 
submitted specific details as to the claimed stressors, then 
the December 1999 Board remand directed the RO to submit the 
claimed stressors to the USASCRUR to verify their occurrence, 
to thereafter determine whether any stressor was verified, 
and to schedule a VA examination only if it determined that a 
stressor was verified or verifiable.  The RO determined in a 
July 2000 decision that the appellant had not submitted 
specific details as to any claimed stressors, and therefore 
did not schedule a VA examination.  

With respect to the claim for an increased evaluation of the 
lumbar spine disability, after the appellant filed a 
completed application for an increased evaluation, the 
RO sent to him a May 1997 letter describing the type of 
evidence necessary to support an increased evaluation for his 
lumbar spine disability.  In December 1999, the Board 
remanded the claim and directed the RO to obtain an 
examination worksheet used by the examiner at the March 1998 
spine examination and to ask that examiner to explain and 
clarify certain matters.  The RO received a copy of the 
worksheet in July 2000 and the VA examiner supplied an August 
2000 addendum to the March 1998 examination report.  The 
Board's December 1999 remand also directed the RO to attempt 
to obtain any post-January 1999 clinical records from the 
Birmingham and Tuscaloosa VAMCs.  The RO requested records 
from the VAMCs in Birmingham and Tuscaloosa in February 2000; 
the claims file includes post-January 1999 clinical records 
from the Birmingham VAMC, but the Tuscaloosa VAMC indicated 
that there were no summaries on file concerning the 
appellant.  

In light of this development, the record supports the 
conclusion that VA has complied with its duties to notify and 
assist the appellant in the development of evidence necessary 
to substantiate the claim.  

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.


B.  PTSD

1.  Applicable Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2000).  Service connection for PTSD requires medical 
evidence of a current disorder, presumed credible lay 
evidence of an in-service stressor, and medical evidence 
linking the two.  Gaines v. West, 11 Vet. App. 353, 357 
(1998); Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997). 

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptoms and the claimed 
in-service stressor.  If the claimed stressor was related to 
combat, service department evidence that the appellant 
engaged in combat or that he was awarded a combat citation 
would be accepted, absent evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1996).  See Cohen, 10 Vet. App. at 136.  
Effective on and after March 7, 1997, service connection for 
PTSD required medical evidence diagnosing the condition in 
accord with 38 C.F.R. § 4.125(a) (2000); a link, established 
by medical evidence, between current symptoms and an in-
service  stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
established that the appellant engaged in combat with the 
enemy and the claimed stressor was related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor was consistent with 
the circumstances, conditions, or hardships of the veteran's 
service, the appellant's lay testimony alone could establish 
the occurrence of the claimed in-service stressor.  See 64 
Fed. Reg. 32,807-08 (Jun. 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) (2000)) and 38 C.F.R. § 4.125 (2000) (requiring 
PTSD diagnoses to conform to the criteria in AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)).  

The appellant filed this claim in October 1993, well before 
this regulatory change.  When a regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, as is the case here, the version 
more favorable to the appellant should apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The Board must 
determine whether the new version of 38 C.F.R. § 3.304(f) 
(2000) is more favorable to the appellant.  If so, it should 
apply that version for the period from and after March 7, 
1997, the effective date of the regulatory change.  The Board 
should apply the old version of 38 C.F.R. § 3.304(f) (1996) 
for periods preceding March 7, 1997.  See DeSousa v. Gober , 
10 Vet. App. 461, 467 (1997) (claims must be fully 
adjudicated under both the new and the old criteria to 
determine which version is more favorable).  

In approaching a claim of service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel, i.e., the RO and the Board.  If adjudicators 
conclude that the record establishes the existence of such 
stressor, then and only then, is medical evidence necessary 
to determine the sufficiency of the stressor and whether the 
remaining elements required to support the diagnosis of PTSD 
have been met, based on the stressor that adjudicators 
accepted as established by the record.  West v. Brown, 7 Vet. 
App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the claimant was "engaged in 
combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) and (f); Collette v. Brown, 
82 F.3d 389, 392-93 (1996); Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994); Caluza v. Brown, 7 Vet. App. 498 
(1995); Doran v. Brown, 6 Vet. App. 283, 288-90 (1994); Hayes 
v. Brown, 5 Vet. App. 60 (1993).  

Where it is determined, through the receipt of 
certain recognized military citations or other 
supportive evidence, that the veteran was engaged 
in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, provided 
that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent 
with the circumstances, conditions, or hardships of 
such service."  Clear and convincing evidence to 
the contrary may serve to rebut service connection.  
Where, however, the VA determines that the veteran 
did not engage in combat with the enemy, or that 
the veteran did engage in combat with the enemy but 
the claimed stressor is not related to such combat, 
the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service 
records that corroborate the veteran's testimony as 
to the occurrence of the claimed stressor.  

West, 7 Vet. App. at 76 (citations omitted).  Corroboration 
of the occurrence of the in-service stressor need not be 
found only in service records, see Doran, 6 Vet. App. at 289; 
Hayes, 5 Vet. App. at 67, but may be obtained from other 
sources.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with 
the enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat with the enemy requires evaluation of all 
pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  Any evidence that is probative may be used to 
support an assertion that the veteran engaged in combat with 
the enemy, and VA must consider any such evidence in 
connection with all other pertinent evidence of record.  
VAOPGCPREC 12-99.

Whether a particular statement in service-department records 
indicating that the veteran participated in a particular 
"operation" or "campaign" is sufficient to establish that 
the veteran engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an "operation" 
or "campaign" often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.  However, 
there may be circumstances in which the context of a 
particular service-department record indicates that reference 
to a particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a particular 
"operation" or "campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy.  VA must evaluate the credibility and probative value 
of all pertinent evidence of record and determine whether 
there is an approximate balance of positive and negative 
evidence or whether the evidence preponderates either for or 
against a finding that the veteran engaged in combat.  If 
there is an approximate balance of positive and negative 
evidence, the issue must be resolved in the veteran's favor.  
Id.  

2.  Application of the Law to the Facts

The version of 38 C.F.R. § 3.304(f) in effect prior to March 
7, 1997, requires medical evidence establishing a clear 
diagnosis of the condition; the version in effect on and 
after March 7, 1997, requires medical evidence diagnosing the 
condition in accord with 38 C.F.R. § 4.125(a) (2000).  The 
medical evidence summarized above includes VA examination, 
hospital, and clinical records diagnosing PTSD clearly and in 
accord with section 4.125(a), thereby satisfying the initial 
service-connection element.  

Both versions of section 3.304(f) also require evidence of a 
link, established by medical evidence, between the current 
PTSD symptoms and the claimed in-service stressors.  The 
December 1993 VA psychiatric examination included a diagnosis 
of PTSD based on the appellant's claimed stressors of seeing 
the dead bodies of Vietnamese children he had befriended who 
were killed by Viet Cong; accompanying a gun truck in a 
convoy that was attacked; being nearly killed by enemy sniper 
fire that nicked his ear, and driving the first truck in a 
four-truck convoy when another truck was attacked, resulting 
in the death of a friend.  A VA psychiatrist in a February 
1998 statement indicated that the appellant had continuing 
PTSD symptoms related to his combat experiences in Vietnam.  
October and November 1998 VA hospital records revealed a 
diagnosis of PTSD based in part on guilt due to the deaths of 
Vietnamese children he had befriended whom Viet Cong killed.  
Although the January 1995 VA psychiatric examination noted 
similar claimed stressors and diagnosed dysthymic disorder, 
rather than PTSD, the findings from the December 1993 VA 
psychiatric examination, the February 1998 VA psychiatrist's 
statement, and the October and November 1998 VA hospital 
records support the third service-connection element under 
either version of section 3.304(f).  

As for the second, and in this analysis the last, element 
required for service connection for PTSD, both versions of 
§ 3.304(f) require credible supporting evidence that the 
claimed in-service stressor actually occurred.  The only 
difference between the two versions is that the older version 
specifically indicated that a combat-related stressor might 
be conclusively shown by service department evidence that he 
was engaged in combat or that he was awarded a combat 
citation, absent evidence to the contrary, whereas the newer 
version of the regulation indicates that the appellant's lay 
allegations of combat-related stressors could establish their 
occurrence if the evidence establishes that the appellant 
engaged in combat with the enemy, that the claimed stressor 
was related to that combat, and that the claimed stressor was 
consistent with the circumstances, conditions, or hardships 
of service.  Regardless of which version is applied, the 
evidence does not indicate that the appellant was engaged in 
combat or provide information that verifies the occurrence of 
the claimed stressors.  

The appellant maintains that he was engaged in combat with 
the enemy and that his stressors arose from events occurring 
in combat.  The service department records indicated that he 
was assigned to a combat engineer battalion during his 
service in Vietnam.  But there is no indication in those 
records that he was awarded a decoration, such as the Purple 
Heart Medal or the Combat Infantryman Badge, which would 
signify he was engaged in combat.  He did receive the 
National Defense Service Medal, the Vietnam Campaign Medal, 
and the Vietnam Service Medal, and qualified on two different 
rifles.  These medals and badges, however, indicate only that 
he served in Vietnam during the Vietnam conflict and do not 
document that he was engaged in combat.  Similarly, the 
service personnel records indicated that the appellant 
participated in the Vietnam Winter-Spring campaign, 
presumably in 1970.  Participation in a campaign ordinarily 
encompasses both combat and non-combat activities, and so 
does not in and of itself connote combat.  The service 
medical records also do not refer to any injuries occurring 
as a result of combat.  Considering the totality of this 
evidence, it cannot be concluded that the appellant engaged 
in combat -- he simply served in some capacity with a combat 
engineer battalion in Vietnam during a campaign, but there is 
no means of determining whether that service involved combat.  
Because it cannot be concluded that the appellant engaged in 
combat with the enemy, the appellant's allegations and 
testimony alone cannot establish the occurrence of the 
claimed in-service stressor.  

As the appellant did not engage in combat with the enemy, his 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  There must be 
independent evidence to corroborate the occurrence of the 
claimed stressor. 

There is nothing in the record, other than the appellant's 
allegations, indicating that any alleged stressor actually 
occurred.  The service department and medical records show 
nothing more than that the appellant served in Vietnam during 
the Vietnam conflict, that he served with a combat engineer 
battalion, and that he was not wounded in service.  Moreover, 
the post-service medical evidence, wherein examiners 
discussed the appellant's alleged stressors, were based 
entirely on the appellant's statements to those examiners.  
Lay statements, such as the appellant's spouse's October 1986 
statement, her testimony in January 1999, or the testimony of 
W.Y. in January 1999, indicated no knowledge of the 
appellant's claimed stressors.  None of this evidence showed 
in any manner that the appellant was involved in firefights, 
manned machine guns, killed enemy personnel, saw dead bodies 
of Vietnamese children he had befriended or the bodies of 
pregnant Vietnamese women who had been killed by Viet Cong, 
or had a bullet burn his ear during a fire fight.  

In short, the record does not contain credible supporting 
evidence that the claimed in-service stressors actually 
occurred.  The preponderance of the evidence is against the 
claim of entitlement to service connection for PTSD.  


C.  Lumbar Spine Disability

1.  Applicable Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. pt 4 (2000). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2 (2000); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The disability is evaluated pursuant to the criteria of 
Diagnostic Code 5292, where the current 20 percent evaluation 
is based on moderate limitation of lumbar spine motion and 
where a 40 percent evaluation may be assigned for severe 
limitation of lumbar spine motion.  38 C.F.R. § 4.71a (2000).  

The disability might alternatively be evaluated under the 
criteria of Diagnostic Code 5295 for lumbosacral strain, 
where a 20 percent evaluation is assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent evaluation may be assigned for severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Id.  

The disability might also be alternatively evaluated based on 
the criteria of Diagnostic Code 5293 for intervertebral disc 
syndrome, where a 20 percent evaluation is assigned for 
moderate impairment with recurring attacks and a 40 percent 
evaluation may be warranted for severe impairment with 
recurring attacks and intermittent relief.  A 60 percent 
evaluation requires evidence of pronounced impairment with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  Id.  

Other criteria that might be considered is that under 
Diagnostic Code 5285 for residuals of vertebral fracture, 
where a 60 percent evaluation may be assigned for such 
fracture without cord involvement and abnormal mobility 
requiring neck brace (jury mast), and a 100 percent 
evaluation requires such fracture with cord involvement, 
bedridden, or requiring long leg braces.  Special monthly 
compensation should be considered with lesser involvements, 
rated for limited motion and nerve paralysis.  In other 
cases, the disability should be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  Ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  Id.  

The disability is characterized as spondylosis, or ankylosis 
of a vertebral joint, which is also a general term for 
degenerative changes due to osteoarthritis.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1567 (W.B. Saunders Co., 27th ed., 
1988).  As there is no evidence of ankylosis, however, an 
evaluation of the disability based on the criteria of 
Diagnostic Code 5286 and 5289 is not appropriate.  

2.  Application of the Law to the Facts

The evaluation next in excess of 20 percent under Diagnostic 
Code 5292, for a 40 percent evaluation, requires evidence of 
severe limitation of lumbar spine motion.  38 C.F.R. § 4.71a 
(2000).  The July 1997 VA EMG/NCS revealed flexion to 
10 inches from the floor, extension of 10 degrees, right 
lateral flexion of 10 degrees, and left lateral flexion of 15 
degrees.  The March 1998 VA orthopedic examination, amplified 
by the examination worksheet and the August 2000 addendum, 
revealed flexion to the right of 24 degrees, flexion to the 
left of 26 degrees, backward extension of 24 degrees, and 
forward flexion of 64 degrees.  The July 1999 VA clinical 
records showed 80 degrees forward bending.  Overall, such 
loss of flexion, extension, and lateral flexion indicates 
moderate limitation of lumbar spine motion and does not 
approximate severe limitation of lumbar spine motion as 
required for an evaluation in excess of 20 percent under the 
criteria of Diagnostic Code 5292.  

With respect to Diagnostic Code 5295 for lumbosacral strain, 
the criteria for the next higher evaluation in excess of 20 
percent, that for a 40 percent evaluation, requires evidence 
of severe lumbosacral strain.  The evidence does not show any 
indication of listing of whole spine to the opposite side, 
positive Goldthwaite's sign, or abnormal mobility on forced 
motion, and the moderate limitation of flexion noted above 
(64 degrees in the March 1998 VA orthopedic examination and 
80 degrees in the July 1999 VA clinical records) does not 
indicate marked limitation in forward bending.  These 
measurements showed some loss of lateral motion and there is 
evidence of degenerative joint disease and osteoarthritic 
changes.  However, in the absence of severe lumbosacral 
strain, listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, abnormal mobility on forced 
motion, or more than moderate limitation of flexion, an 
evaluation in excess of 20 percent cannot be assigned.  

Under the criteria of Diagnostic Code 5293, a 40 percent 
evaluation requires severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  The evidence 
shows that the appellant has consistently complained of low 
back pain since 1993.  The only indication of sciatic 
neuropathy was in August and September 1997 VA clinical 
records showing back pain radiating into the lower 
extremities.  Thereafter, he complained of back pain, but it 
was not noted that this pain radiated into the lower 
extremities.  From this evidence, it cannot be concluded that 
the appellant suffered recurring attacks of intervertebral 
disc syndrome as required for a 40 percent evaluation.  Nor 
was there evidence of persistent symptoms compatible with 
sciatic neuropathy, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings that might support a 60 
percent evaluation.   

As for the criteria of Diagnostic Code 5285 for residuals of 
vertebral fracture, the service medical records did not 
indicate that the appellant suffered a vertebral fracture.  
The appellant was involved in motor vehicle accidents in the 
months prior to service and in July 1994.  After the July 
1994 motor vehicle accident, a VA clinical record in June 
1995 noted a history of compression fracture and a recent MRI 
showing vertebral fractures in the lumbar spine.  Similarly, 
VA x-ray studies in March and October 1998 found an old 
compression fracture of the L1 vertebral body and moderate 
compression of the superior end plate of L1, respectively.  
As this evidence of a compression fracture arose following 
the July 1994 post-service motor vehicle accident, it is not 
part of the service-connected disability and cannot be used 
to support a higher evaluation.  

The criteria of Diagnostic Codes 5292, 5293, and 5295 require 
that the Board consider the functional loss due to pain on 
use or during flare-ups attributable to the disability.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996) (as part of Diagnostic 
Code 5295 provides for compensation based upon limitation of 
motion, 38 C.F.R. §§ 4.40 and 4.45 are applicable); 
VAOPGCPREC 36-97 (Diagnostic Code 5293, "involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the . . . lumbar spine.").  The 
March 1998 VA orthopedic examination, amplified by the August 
2000 addendum, indicated that the appellant complained 
periods of flare up alleviated by bedrest which resulted in 
an additional 15 percent functional impairment based on these 
complaints.  The examiner noted in the addendum, however, 
that this functional impairment was not demonstrated during 
the examination.  The examiner indicated that the appellant's 
spine motion stopped when pain began, but was not able to 
state to what extent the range of motion or spinal function 
was additionally limited by pain, fatigue, weakness, or lack 
of endurance following repetitive use or during flare-ups.  
The examiner noted that the appellant moaned with any type of 
motion, walked with an exaggerated limp and grunt, and got in 
and out a chair with ease.  As the examiner also stated that 
there were no postural abnormalities or fixed deformities, 
that the musculature of the back was good, and that there 
were no neurologic abnormalities detected, there is no 
evidence indicating that there is additional functional loss 
due to pain to support an evaluation in excess of 20 percent 
under the criteria for Diagnostic Codes 5292, 5293, and 5295.  

It is the determination of the Board that the preponderance 
of the evidence is against the claim of entitlement to an 
evaluation in excess of 20 percent for spondylolysis with 
spondylolisthesis at L5 with L5-S1 radiculopathy.  


ORDER

Service connection for PTSD is denied.  

An evaluation in excess of 20 percent for spondylolysis with 
spondylolisthesis at L5 with L5-S1 radiculopathy is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

